UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 8, 2011 HealthSouth Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-10315 63-0860407 (Commission File Number) (I.R.S. Employer Identification No.) 3660 Grandview Parkway, Suite 200, Birmingham, Alabama 35243 (Address of Principal Executive Officers, Including Zip Code) (205)967-7116 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 8, 2011, the Board of Directors of HealthSouth Corporation (the “Corporation”) approved certain amendments to the Corporation’s existing Second Amended and Restated Executive Severance Plan. The material changes to this plan, adopted in amended and restated form (the “Third Amended and Restated Plan”), are: ● the removal of benefit entitlements under this plan for, and all references to, death and disability; and ● the addition of a provision making the Corporation’s Compensation Recoupment Policy explicitly applicable to benefits under this plan. The other material terms of the Third Amended and Restated Plan, a description of which follows, remain unchanged. The named executive officers and senior vice presidents of the Corporation are participants in this plan. As a condition to receipt of any payment or benefits, participating employees must enter into a restricted covenant and release agreement with non-compete, non-solicitation, non-disclosure and non-disparagement requirements. Under this plan, if a participant’s employment is terminated by the participant for good reason or by the Corporation other than for cause, then the participant is entitled to receive a cash severance payment, health benefits, and the other benefits described below.
